Case 19-00252-JJG-13       Doc 78   Filed 01/13/21   EOD 01/13/21 09:00:17      Pg 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

In re:                                                )
Johnny Darrell Lorick,                                )     CASE #: 19-00252-JJG-13
       Debtor.                                        )

                  NOTICE OF CHANGE OF ADDRESS FOR DEBTOR
                           JOHNNY DARRELL LORICK

       COMES NOW the Debtor’s Counsel to suggest that Debtor, Johnny Darrell
Lorick, has changed his address and now resides at:


                                Johnny Darrell Lorick
                                  2739 Hillside Ave.
                                Indianapolis, IN 46218



Date: 1/13/2021

                                                      Respectfully submitted,


                                                      /s/ Michael J. Norris
                                                      Michael J. Norris (#15341-49)
                                                      Mike Norris & Associates, P.C.
                                                      Attorney for the Debtor
                                                      3802 W 96th Street, #110
                                                      Indianapolis, IN 46268
                                                      Phone: (317) 266-8888
                                                      Fax: (317) 266-3401
                                                      E-mail: mike@mikenorrislaw.com


DISTRIBUTION:

U.S. Trustee
101 W. Ohio Street, #1000
Indianapolis, IN 46204
